Exhibit 10.1



AMENDMENT TO

EMPLOYMENT AGREEMENT




THIS AMENDMENT (the “Amendment”) to the EMPLOYMENT AGREEMENT between GLENN
PRILLAMAN (“Employee”) and STANLEY FURNITURE COMPANY, INC., a Delaware
corporation (the “Company”), dated July 22, 2016 (the “Employment Agreement”),
shall be effective November 30, 2016.




WHEREAS, the Employee and the Company have the power to amend the Employment
Agreement and now wish to do so;




NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties agree as follows:




1.         Section 3(a) of the Employment Agreement is hereby amended in its
entirety as follows:

Salary. During the Employee’s employment hereunder, the Company shall pay the
Employee for all services rendered by the Employee a base salary at an annual
rate of at least $255,000, with upward adjustments as the Board of Directors of
the Company shall deem appropriate (the “Salary”); provided, however, that the
Employee’s Salary for calendar year 2017 shall be $191,250. The Salary shall be
payable to the Employee in accordance with the Company’s usual paying practices,
but not less frequently than monthly. For avoidance of doubt, any quarterly
“make-whole” payment which Employee has received or is entitled to receive for
calendar year 2017 pursuant to resolutions adopted by the Company’s Compensation
and Benefits Committee as of the date hereof shall be treated as part of
Employee’s (i) Salary for calendar year 2017 for purposes of Section 17(b) of
this Agreement and (ii) “annual base salary” for calendar year 2017 for purposes
of determining his “Base Salary Amount” as defined in his Change in Control
Agreement.

2.         In all other respects, the Employment Agreement is hereby ratified
and confirmed.




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Employee and the Company have executed this Amendment as
of the day and year above written.




COMPANY:

 

STANLEY FURNITURE COMPANY, INC.




By:

/s/T. Scott McIhenny, Jr.______

T. Scott McIlhenny, Jr., Chairman,

Compensation and Benefits Committee










EMPLOYEE:







/s/Glenn Prillaman__________________

Glenn Prillaman














   